Per Curiam.

From a final order fixing values in six consolidated real estate tax certiorari proceedings for the tax year 1941-42 relator appeals. Eight separate parcels of real estate are involved at different locations from 54th Street to 68th Street and Broadway, New York, N. Y. The lowest assessment was $185,000; among other parcels assessed there were assessments for $2,050,000, $1,550,000, $740,000 and $875,000. On these eight large assessments, the record on appeal has but twenty pages of testimony on direct and cross-examination. The rest of the record consists of documents including written appraisals of the various experts showing striking differences in the values of the various properties, the claimed unit lot values, et cetera. One exhibit is a letter giving the history of and comments on the properties.
In appellant’s brief, actual sales of four of the properties in question are referred to but the record establishes only one such sale, and as to that there is no sufficient evidence of the facts, circumstances and conditions surrounding the sale to enable the court to determine under the rule recently announced in People ex rel. Four Park Avenue Corp. v. Lilly (265 App. Div. 68, 71) whether it was a fair index of value as of the taxable status date.
On a.record so abbreviated concerning so many large parcels of real estate at different locations, we think it practically impossible to determine with reasonable certitude on the basis of ascertained record facts the proper values to be assigned. Accordingly, in fairness to both relator and respondents, a new trial should be ordered except as to 208-10 West 56th Street (Block 1027, Lot 40) on which relator withdraws its appeal.
To save expense, if the parties so stipulate, the evidence in the present record may remain and be considered and weighed *486with additional testimony to be adduced testing inter alla the factual basis and the validity of the respective appraisals and other documentary evidence as fair indexes of values on the taxable status date.
The order appealed from should be affirmed insofar as it reduces the assessment on Block 1027, Lot 40, to land $138,000, building $75,000, total $213,000, as to which the relator has withdrawn the appeal and in all other respects the order should be reversed and a new trial ordered in accordance with this opinion, with twenty dollars costs and disbursements to abide the event.
Martin P. J., Untermyeb, .Dore, Cohn and Callahan, JJ., concur.
Order unanimously reversed and a new trial ordered in accordance with opinion, with twenty dollars costs and disbursements to abide the. event. Settle order on notice.